PER CURIAM.
We reverse the order of the Unemployment Appeals Commission denying claimant Marie Miot unemployment compensation benefits. As this court has held in the past, “employees are not required to accept undue verbal abuse from employers.” Dempsey v. Old Dominion Freight Lines, 645 So.2d 538, 539 (Fla. 3d DCA 1994); see Gollet Enter. East, Inc. v. Florida Unemployment Appeals Comm’n, 630 So.2d 1166 (Fla. 4th DCA 1993). Thus, the record does not support the determination that Miot “voluntarily left [her] employment without good cause attributable to [her] employer.” § 443.101(l)(a), Fla. Stat. (1997).
Reversed.